  Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT
                                                                        r- ●
               FOR THE SOUTHERN DISTRICT OF GEORGIA                     r ;■   !"G
                         DUBLIN DIVISION                  u.s.n     I
                                                                                       :0URT
                                                                                      -.i /.

                                    ●k
UNITED STATES OF AMERICA,
                                    k                     2021 FEB -q p I: (b
                                    k
     Plaintiff,
                                    k                           J.
                                                              Li.        i w I. u ;
     V .
                                    ★
FUNDS SEIZED FROM FIDELITY          ★
INVESTMENTS ACCOUNT ENDING
IN XXXX7422;                        *
                                    *
FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
                                   'k
IN XXXX8340;
                                    -k

                                    -k
FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
                                    k
IN XXXX7449;
                                    ■k


FUNDS SEIZED FROM FIDELITY          *              CV 316-020
                                    k
INVESTMENTS ACCOUNT ENDING
                                    k
IN XXXX6909;
                                    k

                                    k
FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
                                    k
IN XXXX4334;

                                    k
FUNDS SEIZED FROM BANK OF
EASTMAN ACCOUNT ENDING
IN XX7548;
                                    k

                                    k
FUNDS SEIZED FROM STATE BANK
                                    k
AND TRUST COMPANY ACCOUNT
                                    k
ENDING IN XXXX7036;
                                    k

                                    k
FUNDS SEIZED FROM UNITED
                                    k
FIRST FEDERAL CREDIT UNION
                                    k
ACCOUNT ENDING IN XX7265;
                                    k

                                    k
FUNDS SEIZED FROM T. ROWE
                                    k
PRICE ACCOUNT ENDING
                                    k
IN XXXX3286;
  Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 2 of 13



FUNDS SEIZED FROM ATHENS
                                         ~k
FIRST BANK AND TRUST ACCOUNT
                                         -k
ENDING IN XXXX4344;

                                         -k
FUNDS SEIZED FROM EMORY
CAPITAL MANAGEMENT ACCOUNT               *
ENDING IN XX2400;                        *
                                         ■k


                                         ■k
FUNDS SEIZED FROM EMORY
                                         ~k
CAPITAL MANAGEMENT ACCOUNT
                                         k
ENDING IN XX2401;
                                         k

REAL PROPERTY LOCATED AT 821             *
                                         k
PLAZA AVENUE,     EASTMAN,    GEORGIA;
                                         k

                                         k
REAL PROPERTY LOCATED AT 3037
                                         k
HIGHWAY 257,     DUBLIN,    GEORGIA;
                                         k

REAL PROPERTY LOCATED AT 2772            *
                                         *
CLAXTON DAIRY ROAD, DUBLIN,
                                         k
GEORGIA;
                                         k

                                         k
REAL PROPERTY CONSISTING OF
62.3 ACRES IN DODGE COUNTY,              *
GEORGIA;                                 *
                                         k

                                         k
REAL PROPERTY CONSISTING OF
                                         *
56.47 ACRES IN DODGE COUNTY,
GEORGIA;                                 ★
                                         k

      Defendants.                        *




                                   ORDER



     In this civil forfeiture action. Plaintiff United States of

                   w
America   (the         Government")    seeks    to   forfeit   the   captioned

\\ Defendant Assets rr
                           pursuant to 21      U.S.C. § 881(a) (6) and/or 18

U.S.C. § 981(a)(1)(A).         (7\m. Compl., Doc. No. 8.)       Claimant Lisa

Bird answered and filed a verified claim in response to the 7\mended



                                         2
  Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 3 of 13



Complaint,       alleging        that     she    has   an    interest      in   the     Defendant

Assets.     (Doc. Nos. 30 & 31.)                Before the Court is the Government's


motion for summary judgment.                     {Doc. No. 88.)           The Clerk gave the

nonmoving party, Claimant Lisa Bird, notice of the summary judgment

motion     and    the       summary       judgment     rules.      of    the    right    to       file

affidavits         or       other    materials         in     opposition,         and        of    the

consequences of default.                   (Doc. No. 89. )          Therefore, the notice

requirements of Griffith v. Wainwriqht, 772 F.2d 822, 825 (11th

Cir. 1985) (per curiam), are satisfied.

      Upon    consideration             of the      parties'       respective         briefs,      the

relevant      parts      of   the    court      record      (to    include      the    underlying

criminal proceeding), and the applicable law, the Court grants the

Government's           motion       for    summary       judgment       for     the     following

reasons.




                                          I.    BACKGROUND

      On    June       3,    2015,     George     Mack      Bird   III,    a    former       medical

doctor, was arrested in Dodge County, Georgia, by state authorities

in conjunction with a joint investigation with the United States

Drug Enforcement Administration into the illegal distribution of

prescription medication.                  (See generally Presentence Investigation

Report ("PSI") in United States v. Bird, Crim. Case No. 3:18-CR-

005   (S.D.      Ga.     Mar.    18,      2018).)      Upon       the   execution       of    search

warrants      of        Bird's      medical       offices,         apartment,         house,       and

                                                  3
   Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 4 of 13



vehicles, $971,788 in United States Currency was seized.                                     (Id. igi

10, 13-14.)        Further investigation and interviews revealed that

the     modus    operand! of           Bird's         illegal      drug    operation     included

leaving pre-signed prescriptions for patients in                                 a drawer in his

           clinic's        \\                    ff
                                                          where     1000-count      bottles       of
Dublin                          drug    room.

controlled substances and other medications were stored.                                      (Id. i

16. )    Clinic employees completed the pre-signed prescriptions with

patients'       names    and     passed the           drugs       out to the      patients      on a

regular basis without examinations by Bird.                               (Id.      12, 16. )     In

fact. Bird's full participation in any legitimate aspect of his

medical practice tapered off in 2010, and after 2014, Bird rarely

saw patients.          (Id. 51 18 . )

        During    an    early      interview.             Bird    admitted       that   he    earned


approximately $500,000 to $600,000 per year from 2000 to 2007, and

he earned approximately $400,000 to $500,000 per year since 2007.

(Id. f 11.)        Bird estimated that each of his offices generated

between $2,000 and $3,000 in cash per day when the office was open

and receiving patients.                 (Id. )        Ultimately, investigating agents

conservatively estimate that between August 2000 and June 3, 2015,

Bird grossed in excess of $13 million through the illegal operation

of his two medical offices.                 (Id. 51 21.)

        On April 7, 2016, the Government filed the Verified Complaint

for Forfeiture In Rem in this case against various investment and

bank accounts and real property as                          proceeds of and/or           property

                                                      4
    Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 5 of 13



involved    in   Bird's     illegal     drug       operation.        (Doc.      No.   1.)    A


Verified Amended Complaint for Forfeiture In Rem was filed oil April

18, 2016, at which time the case was stayed pending the resolution

of the parallel criminal proceeding against Bird.                           (Doc. Nos. 7 &




      On March 8, 2018, a two-count Information was filed in the

Southern    District of Georgia              against     Bird.^      (United      States     v.

Bird, Crim. Case No. 3:18-CR-005, Doc. No. 1.)                        Count One charged

a   violation    of    21   U.S.C. §         846   (Conspiracy       to    Distribute       and

Dispense Controlled Substances) and covered a time period between

January 1, 2000 to June 3, 2015; Count Two charged a violation of

18 U.S.C. § 371 (Conspiracy), covering the same time period.                                The

Information      includes       a    Forfeiture        Count    listing         all   of    the

Defendant     Assets.       Bird      pled     guilty     to   the        charges     in    the

Information      on    March    21,    2018 .       In   his   plea       agreement.       Bird

admitted that from January 1, 2000 to June 3, 2015, he knowingly

and   willfully       engaged   in    financial      transactions          concerning       his

medical    practices,       which     transactions       involved         the   proceeds     of

unlawful distribution and dispensation of controlled substances.

(United States v. Bird, Crim. Case No. 3:18-CR-005, Doc. No. 8, at




1 Prior thereto. Bird had been indicted by a grand jury on 176-
counts involving conspiracy, unlawful dispensation of controlled
substances,  unlawful   dispensation  of   controlled  substances
resulting in death, and conspiracy to commit money laundering.
(See Indictment in United States v. Bird, Crim. Case No. 3:17-CR-
001 (S.D. Ga. Mar. 18, 2017).)

                                              5
    Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 6 of 13



2-3. )       He      further      admitted       that      he   deposited      more    than       $4.5

million     in       cash    proceeds       into       various      financial         institution

accounts controlled by him.                 (Id. at 4.)           Additionally, Bird agreed

to forfeit        his interest in the                 Defendant Assets,          acknowledging

that     they    constitute,        or   are     derived        from,     proceeds      obtained.

directly or indirectly, as a result of the offenses upon which he

pled guilty.         (Id. at 7-9.)       In accordance with his plea agreement.

a   Consent      Order      of    Forfeiture       was     entered      on    March    21,    2018,

whereby the Court determined that the Government had established

the requisite nexus between the Defendant Assets and the offenses

committed       by    Bird       pursuant    to       21   U.S.C.     §   853,   18     U.S.C.      §

981(a)(1)(C),         28    U.S.C. § 2461(c),               and    Rule   32.2(b)(1)         of    the

Federal Rules of Criminal Procedure.                       (United States v. Bird, Crim.

Case No. 3:18-CR-005, Doc. No. 9.)

         About this same time, on March 19, 2018, Claimant Lisa Bird,

the former wife of George Mack Bird III, filed a claim against the

Defendant Assets in this civil case.                            (Doc. No. 30.)          She also

filed an Answer to the Timended Verified Complaint of Forfeiture In

Rem on April 18, 2018.               (Doc. No. 31.)

         On September 18, 2018, Bird                   was sentenced by the Court to

serve a total of 100 months imprisonment.                               In the Judgment and

Commitment        Order      entered        on    September         21,      2018,    the     Court

incorporated by specific reference its Consent Order of Forfeiture

of March 21, 2018, noting that the forfeiture of the                                    Defendant

                                                  6
     Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 7 of 13



Assets was final with respect to the property interests of George

Mack Bird III.            (United States v. Bird, Grim. Case No. 3:18-CR-

                                                             \\
005, Doc. No. 34.)              The Court added:                  Property interests affected

by the Consent Order of Forfeiture, however, remain inchoate and

unresolved with respect to any third-party claimant, particularly

Claimant Lisa Bird, until such time as the civil proceeding. CV

                                  rr
316-020, is concluded.                  (Id. at 7 .)

        Also on September 18, 2018, Claimant Lisa Bird filed in Bird's

criminal case a motion to set aside the Consent Order of Forfeiture

and to reopen the civil ancillary proceeding.                                  (United States v.

Bird, Crim. Case No. 3:18-CR-005, Doc. No. 29.)                                   On September 24,

2018,       the   Court    entered       an    Order    in        this    civil case     expressly

recognizing the claim of Claimant Lisa Bird and lifting the imposed

stay.       (Doc. No. 33.)             Since that time, the Court and interested

parties have focused their attention and efforts on determining

the    ownership      of    a    T.     Rowe    Price       Account        that    the   Government

released from forfeiture and which had never been subject to the

Consent Order of Forfeiture in the criminal case.                                   Nevertheless,

the parties had ample opportunity to conduct discovery with respect

to the Defendant Assets, and at the conclusion of the discovery

period,       the   Government          filed     the       instant        motion     for   summary

judgment on August 30, 2019.                   Because of the intervening attention

to    the    T.   Rowe    Price        Account,       and    with        the   Court's   approval.

Claimant Lisa Bird did not file her response in opposition to the

                                                  7
     Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 8 of 13



motion for summary judgment until December 11, 2020.                               The motion

IS now fully briefed and ripe for decision.




                             II.     SUMMARY JUDGMENT STANDARD

       On a        motion for summary judgment, the                   question before the

Court    is        whether     the    record,     when       viewed    in    the   light   most

favorable to the nonmoving party, shows that there is no genuine

dispute       as    to   any   material        fact    and   that     the    moving   party   is

entitled to judgment as a matter of law.                         Fed. R. Civ. P. 56(a) .

The    purpose        of     the     summary    judgment       rule     is    to   dispose    of

unsupported claims or defenses which, as a matter of law, raise no

genuine issues of material fact suitable for trial. Celotex Corp.

V.    Catrett, 477 U.S. 317, 322-23 (1986).

        The   movant       bears the initial burden                 of demonstrating that

there is no genuine dispute as to any material fact.                                  Hornsby-

Culpepper v. Ware, 906 F.3d 1302, 1311 (11^^ cir. 2018) (citing

Celotex Corp., 477 U.S. at 323).                      The movant may carry this burden

w
    by demonstrating that the nonmoving party has failed to present
                                                                                               /t
sufficient evidence to support an essential element of the case.

Id. (citing Celotex Corp., 477 U.S. at 322-23).                              Once the moving

party meets this initial burden, the burden shifts to the nonmoving

party to move beyond the pleadings and to designate evidence which

demonstrates the existence of a genuine dispute of material fact

to be resolved at trial.                 Id. at 1311-12 (citing Celotex Corp.,
  Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 9 of 13



477 U.S. at 324); Anderson v. Liberty Lobby, Inc. ,                           477 U.S. 242,

257 (1986).

       In considering a motion for summary judgment, all facts and

reasonable inferences are to be construed in favor of the nonmoving

party.      Hogan v. Allstate Ins. Co., 361 F.3d 621, 625 (11th Cir.

2004).      Moreover,

       [t]he mere existence of some factual dispute will not
       defeat summary judgment unless the factual dispute is
       material to an issue affecting the outcome of the case.
       The relevant rules of substantive law dictate the
       materiality of a disputed fact,     A genuine issue of
       material fact does not exist unless there is sufficient
       evidence favoring the nonmoving party for a reasonable
       jury to return a verdict in its favor.

Chapman     v.    AI   Transport,        229    F.3d   1012,   1023        (ll^h    cir.   2000)

(quoted source omitted) (emphasis supplied).




                                  III.    LEGAL ANALYSIS

       In   a    civil   forfeiture           proceeding,   the    Government          has    the

burden of proof "to establish, by a preponderance of the evidence.
                                                                      //
that   the       property    is    subject       to    forfeiture.             18    U.S.C.    §

983(c)(1) .       To do so. the Government may use evidence                           gathered

after the filing of the complaint for forfeiture.                          Id. § 983(c)(2).

The preponderance standard is met if the government shows that it

is more probable than not the property is subject to forfeiture.

See,   e-g- ^     United    States       v.    $19,054.00   in    U.S.      Funds,     2012    WL

1094361, *4 (M.D. Ga. Sept. 17, 2012); United States v. One 2008
  Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 10 of 13



Chevrolet Tahoe C1500, 2011 WL 176887, *6 (N.D. Ga. Jan. 19, 2011).

Here,    the   Government      originally sought            forfeiture      of    Defendant

Assets under two statutory provisions:                     21 U.S.C. § 881 (a) (6) and

18   U.S.C.    §    981(a)(1) (A).           However,      the    Government      makes    no

substantive        argument    or    offer    of    proof   respecting       18   U.S.C. §

981(a)(1)(A).          Accordingly,        the     Court    will    only    evaluate      the

Government's case under 21 U.S.C. § 881(a)(6).

        Section     881 (a) (6)     provides       for   forfeiture     to    the    United

States    of   all    moneys      and    other     things    of    value    furnished      or

intended to be furnished by any person in exchange for a controlled

substance as well as all proceeds traceable to such an exchange.

In order to meet its burden of proof, the Government must establish

by a preponderance of the evidence that there was a                          substantial

                                                                       //
connection between the property and the offense.                             18 U.S.C. §

983(c)(3).     The Government need not, however, prove that the money

is traceable to a specific transaction in illicit drugs; instead.

the Government need only show that the money was                       related to some

                                    //
illegal drug transaction.                United States v. $242,484.00, 389 F.3d

1149, 1160 (11th cir. 2004); United States v. $52,000.00, More or

Less, in U.S. Currency, 508 F. Supp. 2d 1036, 1040 (S.D. Ala. 2007)

(cited source omitted).

        Applying these legal standards to the facts of this case, the

Court finds and concludes, under the totality of the circumstances.

that the Government has shown by a preponderance of the evidence

                                              10
  Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 11 of 13



that the Defendant Assets were derived from or traceable to Bird's


illegal drug transactions.               See $242,484.00, 389 F.3d at 1160. In

particular, the       Government has             shown     that    Bird   orchestrated     an

illegal drug scheme that produced a tremendous amount of cash over

a fifteen-year period capable of funding the various accounts and

purchasing the real property.               In fact, after 2010, Bird's medical

practice was largely, if not entirely, illegitimate.                         Importantly,

Bird admitted that the Defendant Assets are directly related to or

derived from his illegal drug operation.

        At this point. the burden of proof shifts to Claimant Lisa

Bird to show, by a preponderance of the evidence,                         a defense to the

forfeiture or to prove that the property is not otherwise subject

to forfeiture.        See United States v. $63,788.00 More or Less in

U. S.   Currency,     2018   WL    1629114,           *6   (S.D.   Ala.    Apr.    3,   2018)

(quotations and cited source omitted).                      In response to the motion

for summary judgment. Claimant Lisa Bird presented no competent

evidence      to   counter   the    Government's           proof    that   the     Defendant

Assets were the result of illegal drug transactions.                            Rather, she

claims to be an innocent owner of the Defendant Assets.                              Indeed,

Congress has determined that                [a]n innocent owner's interest in

property      shall   not    be    forfeited           under      any   civil     forfeiture

statute. rr    18 U.S.C. § 983(d)(1).

        In order to assert the "innocent owner" defense, an individual

                                   \\            //
must first qualify as an                owner,        as defined by statute, with an

                                             11
    Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 12 of 13



ownership interest in the property                   including a leasehold, lien,

mortgage, recorded security interest, or valid assignment of an

                         n
ownership interest.            18    U.S.C. § 983(d) (6)(A) .            In this case.

Claimant Lisa Bird has not shown that she has or had an ownership

interest    in   any   of    the     Defendant       Assets    through     deed,      title.

purchase, security interest, or any other indicia of ownership.

She has not shown that she exercised any dominion or control over

the   Defendant Assets.             Rather,    her    sole     basis for       her   claimed

ownership interest is her marriage and subsequent divorce to George

Mack Bird III.         The fact of marriage in and of itself does not

establish innocent ownership of the Defendant Assets.                                Further,

her Divorce Decree (entered on June 26, 2017, in Oconee County,

Georgia) only provides Claimant Lisa Bird with an interest in the

Defendant Assets in the event the Government releases the assets

from this forfeiture action, which has not occurred.                            (See Final

Judgment and Decree, Doc. No. 30, Ex. A.)

       In short. the Government has met its burden to establish the

Defendant     Assets    are    substantially            connected   to     a    controlled

substance offense, and Claimant Lisa Bird has failed to establish

a   defense   or    prove     the    property      is    not   otherwise       subject     to

forfeiture.        Accordingly, the entry of summary judgment for the

Government is proper.           See $63,788.00 in U.S. Currency, 2018 WL

1629114, at *6.




                                              12
  Case 3:16-cv-00020-DHB-BKE Document 115 Filed 02/09/21 Page 13 of 13



                                  IV.   CONCLUSION


        Upon    the   foregoing,      the   Government's      motion    for   summary

judgment in this case (doc. no. 88) is GRANTED.                        Upon entry of

final judgment, the case shall be CLOSED.                The parties shall each

bear their own costs.           The Clerk is directed to ENTER JUDGMENT in

favor of the United States of America and against Claimant Lisa

Bird    whereby each      of    the   Defendant    Assets   listed     in   this   case

caption are FORFEITED to the United States of America.                      Should the


United States require a more detailed description of any of the

forfeited Defendant Assets in a separate order or writ of fi. fa.

for    the     purpose   of    recording    or   execution.    the   United    States


Attorney shall so request by application there^

        ORDER ENTERED at Augusta, Georgia this                   day of February,

2021.




                                                 UNITED STXTES DISTRICT JUD-




                                            13
